--------------------------------------------------------------------------------

AGREEMENT

THIS AGREEMENT is made effective as of the 2nd day of April, 2008.

BETWEEN:

ROYALITE PETROLEUM COMPANY INC., a Nevada Corporation have a corporate office at
Suite 112, 2580 Anthem Village Drive, Henderson, Nevada 89052

(hereinafter referred to as "Royalite")

OF THE FIRST PART


AND:


MAY PETROLEUM, INC., a Texas Corporation have a corporate office at 1200 Nueces
Street, Austin, Texas 78701

(hereinafter referred to as "May")

OF THE SECOND PART


WHEREAS:


A.     May has developed an oil and gas prospect in Matagorda County, Texas (the
"Prospect"), including obtaining a Purchase and Sale Agreement (the "Purchase
and Sale Agreement") to acquire a 70% net revenue interest in a lease covering
approximately 1,500 acres (the "Airport Lease") and obtaining and reviewing
significant geophysical, geological, title and engineering data (the "Data") on
the Airport Lease and an area of mutual interest (the "Area of Mutual Interest")
covering 30 square miles surrounding the Airport Lease;

B.     Royalite wishes to acquire May's interest in the Prospect, the Purchase
and Sale Agreement and the Data;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the mutual covenants and agreements herein contained the parties hereto have
agreed and do hereby agree as follows:

     1.     For the consideration set out in Paragraph 2 hereof, May hereby
transfers and assigns to Royalite all its right, title and interest in the
Prospect, the Purchase and Sale Agreement and the Data.

     2.     The consideration for the transfer and assignment described in
Paragraph 1 above shall be as follows:

            (a)     the issuance to May of 50,000,000 common shares of Royalite
within five (5) business days of the date of this Agreement; and

            (b)     the reimbursement to May within thirty (30) days of the date
of this Agreement of the $100,000 deposit paid by May under the Purchase and
Sale Agreement.

     3.      Following execution of this Agreement, Royalite acknowledges that
it will be responsible to make all payments and complete all acts required under
the Purchase and Sale Agreement or any other agreements in respect of properties
comprising the Prospect.

--------------------------------------------------------------------------------

2

     4.      The parties agree that any interest acquired by them in the Area of
Mutual Interest shall become part of the Prospect and subject to this Agreement.

     5.      Restricted Securities Agreements of May. May covenants, represents
and warrants to Royalite as follows, and acknowledges that Royalite is relying
upon such covenants, representations and warranties in connection with the
offering and issuance of the Shares to May:

             (a)      May acknowledges and agrees that Royalite's securities
being issued to it under this Agreement are, or will be, "restricted securities"
within the meaning of the Securities Act and will be issued to May in accordance
with an exemption from the registration requirements of the Securities Act
provided by Rule 506 of Regulation D of the Securities Act based on the
representations and warranties of May in this Agreement, and will be endorsed
with the following legend or such similar legend to ensure compliance with the
Securities Act:

> > "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933 (THE "SECURITIES ACT"), AND HAVE BEEN
> > ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
> > SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
> > OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE
> > PROVISIONS OF THE SECURITIES ACT OR ARE EXEMPT FROM SUCH REGISTRATION."

             (b)      May agrees to resell Royalite's securities issued to it
under this Agreement only pursuant to an effective registration under the
Securities Act, or pursuant to an available exemption from the registration
requirements of the Securities Act;

             (c)      May represents and warrants to Royalite that May is an
"accredited investor" as defined in Rule 501 of Regulation D of the Securities
Act.

             (d)      May is an investor in securities of companies in the
development stage and acknowledges that it is able to fend for itself, can bear
the economic risk of its investment, and has such knowledge and experience in
financial or business matters such that it is capable of evaluating the merits
and risks of the investment in the securities of Royalite. May can bear the
economic risk of this investment, and was not organized for the purpose of
acquiring the Shares.

             (e)      May has had full opportunity to review Royalite's filings
with the SEC pursuant to the Securities Exchange Act of 1934, including its
annual reports on Form 10-KSB, quarterly reports on Form 10-QSB, Current Reports
on Form 8-K and additional information regarding the business and financial
condition of Royalite. May believes it has received all the information it
considers necessary or appropriate for deciding whether to purchase Royalite's
securities. May further represents that it has had an opportunity to ask
questions and receive answers from Royalite regarding the terms and conditions
under which Royalite's securities are being offered to it and the business,
properties, prospects and financial condition of Royalite. May has had full
opportunity to discuss this information with its legal and financial advisers
prior to execution of this Agreement.

             (f)      May is acquiring Royalite's securities for investment
purposes for May's own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that May has no present
intention of selling, granting any participation in, or otherwise distributing
the same. May does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of Royalite's securities being offered to
it under this Agreement.

--------------------------------------------------------------------------------

3

             (g)      May acknowledges that an investment in Royalite is highly
speculative and only persons who can afford the loss of their entire investment
should consider investing in Royalite and its securities. May is financially
able to bear the economic risks of an investment in Royalite.

             (h)      May recognizes that the purchase of Royalite's securities
involves a high degree of risk in that Royalite is in the early stages of
development of its business and may require substantial financing in the near
future.

             (i)      May is not aware of any advertisement of Royalite's
securities being offered to it.

     6.      Representations and Warranties of May. May represents and warrants
to Royalite and acknowledges that Royalite is relying upon such representations
and warranties in connection with the execution, delivery and performance of
this Agreement, notwithstanding any investigation made by or on behalf of
Royalite, as follows:

             (a)      May is a corporation duly organized, validly existing and
in good standing under the laws of Texas and has all requisite corporate power
and authority to own, lease and to carry on its respective businesses as now
being conducted.

             (b)      The entering into the Purchase and Sale Agreement and this
Agreement and the consummation of the transactions contemplated thereby will not
result in the violation of any of the terms and provisions of the constating
documents or bylaws of May or of any indenture, instrument or agreement, written
or oral, to which May may be a party.

             (c)      May has met all of its obligations under the Purchase and
Sale Agreement and the Purchase and Sale Agreement is in good standing.

             (d)      No person other than May has any right, title or interest
in the Purchase and Sale Agreement.

            (e)      To the best of May's knowledge, information and belief, all
of the representations of Ranger Creek Minerals L.P. under the Purchase and Sale
Agreement are true and correct at the date hereof.

             (f)      May has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the "May Documents") to be signed by May and to perform
its obligations thereunder and to consummate the transactions contemplated
thereby. The execution and delivery of each of the May Documents by May and the
consummation by May of the transactions contemplated thereby have been duly
authorized by its Board of Directors and no other corporate or shareholder
proceedings on the part of May are necessary to authorize such documents or to
consummate the transactions contemplated thereby. This Agreement has been, and
the other May Documents when executed and delivered by May as contemplated by
this Agreement will be, duly executed and delivered by May and this Agreement
is, and the other May Documents when executed and delivered by May, as
contemplated hereby will be, the valid and binding obligations of May
enforceable in accordance with their respective terms.

             (g)      There is no claim, charge, arbitration, grievance, action,
suit, investigation or proceeding by or before any court, arbiter,
administrative agency or other governmental authority now pending or, to the
best knowledge of May, threatened against May which involves the Purchase and
Sale Agreement or the leases to be acquired thereunder.

             (h)      May has over the last several months developed the
Prospect and has expended not less than $100,000 in its development, exclusive
of the $100,000 deposit made by May under the Purchase and Sale Agreement.

--------------------------------------------------------------------------------

4

     7.      Representations and Warranties of Royalite Petroleum Company Inc.
Royalite represents and warrants to May and acknowledges that May is relying
upon such representations and warranties in connection with the execution,
delivery and performance of this Agreement, notwithstanding any investigation
made by or on behalf of May, as follows:

             (a)      Royalite is duly organized, validly existing and in good
standing under the laws of Nevada and has all requisite corporate power and
authority to own, lease and to carry on its respective businesses as now being
conducted. Royalite is duly qualified to do business and is in good standing as
foreign corporations in each of the jurisdictions in which it owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the
businesses, operations, or financial condition of Royalite.

             (b)      Royalite has all requisite corporate power and authority
to execute and deliver this Agreement and any other document contemplated by
this Agreement (collectively, the "Royalite Documents") to be signed by Royalite
and to perform its obligations thereunder and to consummate the transactions
contemplated thereby. The execution and delivery of each of the Royalite
Documents by Royalite and the consummation by Royalite of the transactions
contemplated thereby have been duly authorized by its Board of Directors and no
other corporate or shareholder proceedings on the part of Royalite are necessary
to authorize such documents or to consummate the transactions contemplated
thereby. This Agreement has been, and the other Royalite Documents when executed
and delivered by Royalite as contemplated by this Agreement will be, duly
executed and delivered by Royalite and this Agreement is, and the other Royalite
Documents when executed and delivered by Royalite, as contemplated hereby will
be, the valid and binding obligations of Royalite enforceable in accordance with
their respective terms.

             (c)      Capitalization of Royalite. The entire authorized capital
stock of Royalite consists of 500,000,000 shares of common stock, par value
$0.001 per share ("Royalite Common Stock") and 100,000,000 shares of preferred
stock, par value $0.001 per share. There are 37,207,270 shares of Royalite
Common Stock and no shares of preferred stock issued and outstanding as of the
date of this Agreement. All of the issued and outstanding shares of Royalite
Common Stock have been duly authorized, are validly issued, were not issued in
violation of any pre-emptive rights and are fully paid and non-assessable, are
not subject to pre-emptive rights and were issued in full compliance with all
federal, state, and local laws, rules and regulations.

             (d)      The common shares of Royalite are quoted on the
Over-The-Counter Bulletin Board under the symbol RYPE.

              (e)      Validity of Royalite Common Stock Issuable upon Closing.
The shares of Royalite Common Stock to be issued in accordance with this
Agreement will, upon issuance, have been duly and validly authorized and, when
so issued in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable.

             (f)      SEC Filings. Royalite has timely filed with the SEC all
documents required to have been filed pursuant to the Securities Act and the
Exchange Act (the "Royalite SEC Documents"). As of their respective dates, the
Royalite SEC Documents complied in all material respects with the requirements
of the Securities Act, or the Exchange Act, as the case may be, and the rules
and regulations of the SEC thereunder applicable to such Royalite SEC Documents,
and none of the Royalite SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

             (g)      Actions and Proceedings. Except as disclosed in the
Royalite SEC Documents, there is no claim, charge, arbitration, grievance,
action, suit, investigation or proceeding by or before any court, arbiter,
administrative agency or other governmental authority now pending or, to the
best knowledge of Royalite, threatened against Royalite which involves any of
the business, or the properties

--------------------------------------------------------------------------------

5

or assets of Royalite that, if adversely resolved or determined, would have a
material adverse effect on the business, operations, assets, properties,
prospects or conditions of Royalite taken as a whole. There is no reasonable
basis for any claim or action that, based upon the likelihood of its being
asserted and its success if asserted, would have such a material adverse effect.

             (h)      Financial Representations. Included with the Royalite SEC
Documents are true, correct, and complete copies of audited balance sheets for
Royalite dated as of April 30, 2007 and 2006 and unaudited balance sheet dated
as of January 31, 2008, together with related statements of income, cash flows,
and changes in shareholder's equity for the periods then ended (collectively,
the "Royalite Financial Statements"). The Royalite Financial Statements (a) are
in accordance with the books and records of Royalite, (b) present fairly the
financial condition of Royalite as of the respective dates indicated and the
results of operations for such periods, and (c) have been prepared in accordance
with GAAP. Royalite has not received any advice or notification from its
independent certified public accountants that Royalite has used any improper
accounting practice that would have the effect of not reflecting or incorrectly
reflecting in the Royalite Financial Statements or the books and records of
Royalite, any properties, assets, liabilities, revenues, or expenses. The books,
records, and accounts of Royalite accurately and fairly reflect, in reasonable
detail, the assets, and liabilities of Royalite. Royalite has not engaged in any
transaction, maintained any bank account, or used any funds of Royalite, except
for transactions, bank accounts, and funds which have been and are reflected in
the normally maintained books and records of Royalite.

             (i)      Certain Changes or Events. Except as and to the extent
disclosed in the Royalite SEC Documents, there has not been (a) a material
adverse effect to the business, operations or financial conditions of Royalite,
or (b) any significant change by Royalite in its accounting methods, principles
or practices.

             (j)      Filings, Consents and Approvals. No filing or registration
with, no notice to and no permit, authorization, consent, or approval of any
public or governmental body or authority or other person or entity is necessary
for the consummation by Royalite of the transactions contemplated by this
Agreement to continue to conduct its business after the Closing Date in a manner
which is consistent with that in which it is presently conducted.

             (k)      Personal Property. There are no material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Royalite, except as disclosed in the Royalite SEC Documents.

             (l)      Employees and Consultants. Royalite does not have any
employees or consultants, except as disclosed in the Royalite SEC Documents.

            (m)      Material Contracts and Transactions. Other than as
expressly contemplated by this Agreement, there are no material contracts,
agreements, licenses, permits, arrangements, commitments, instruments,
understandings or contracts, whether written or oral, express or implied,
contingent, fixed or otherwise, to which Royalite is a party except as disclosed
in the Royalite SEC Documents.

             (n)      Minute Books. The minute books of Royalite provided to May
contain a complete summary of all meetings of directors and shareholders since
the time of incorporation of such entity and reflect all transactions referred
to in such minutes accurately in all material respects.

            (o)      Completeness of Disclosure. No representation or warranty
by Royalite in this Agreement nor any certificate, schedule, statement, document
or instrument furnished or to be furnished to May pursuant hereto contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not materially misleading.

--------------------------------------------------------------------------------

6

     8.      Further Assurances. Each of the parties hereto will cooperate with
the other and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

     9.      Amendment. This Agreement may not be amended except by an
instrument in writing signed by each of the parties.

     10.     Entire Agreement. This Agreement, the exhibits and schedules
attached hereto contain the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior arrangements and
understandings, both written and oral, expressed or implied, with respect
thereto. Any preceding correspondence or offers are expressly superseded and
terminated by this Agreement.

     11.     Notices. All notices and other communications required or permitted
under to this Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

If to Royalite:

Royalite Petroleum Company Inc.
Suite 112, 2580 Anthem Village Drive
Henderson, NV 89052
Attention: Logan B. Anderson, President

  Telephone: 360-201-0400   Facsimile: 866-381-2090   E-Mail:
loganbanderson@hotmail.com

If to May:

May Petroleum, Inc.:
1200 Nueces Street
Austin, TX 78701
Attention: Norris Harris, President

  Telephone: 512-478-8900   Facsimile: 512-478-8901   E-Mail:
norrisrharris@maypetroleum.com

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.

     12.     Headings. The headings contained in this Agreement are for
convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

     13.     Time shall be of the essence of this Agreement.

--------------------------------------------------------------------------------

7

     14.     This Agreement will be governed by and construed in accordance with
the laws of the State of Texas and each of the parties hereto irrevocably
attorns to the jurisdiction of the courts of the State of Texas.

     15.     Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

     16.     Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

     17.     Fax Execution. This Agreement may be executed by delivery of
executed signature pages by fax and such fax execution will be effective for all
purposes.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

ROYALITE PETROLEUM COMPANY INC.
by its authorized signatory:

/s/ Logan B. Anderson
__________________________________
Signature of Authorized Signatory

Logan B. Anderson
__________________________________
Name of Authorized Signatory

President
__________________________________
Position of Authorized Signatory

MAY PETROLEUM, INC.
by its authorized signatory:

/s/ Norris Harris
__________________________________
Signature of Authorized Signatory

Norris Harris
__________________________________
Name of Authorized Signatory

President
__________________________________
Position of Authorized Signatory

--------------------------------------------------------------------------------